Citation Nr: 0127155	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-06 380 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1980 to 
March 1983.  

The veteran's most recent previous attempt to establish 
service connection for a psychiatric disability was denied in 
September 1997.  The veteran's current appeal arises from a 
January 2001 rating action that denied his attempt to reopen 
this claim.  The veteran perfected an appeal of this decision 
in June 2001.  In November 2001, the veteran was scheduled to 
appear at a video conference hearing before a member of the 
Board of Veterans' Appeals (Board).  The record shows that 
without explanation, he failed to report for that hearing, 
and neither he nor his representative has requested that this 
hearing be re-scheduled.  Accordingly, it is presumed that no 
hearing before the Board is desired in this matter, and the 
case may be considered based on the evidence currently of 
record.  


REMAND

The veteran in this case essentially contends that his 
current psychiatric disability had its onset in service.  A 
review of the evidence currently of record shows that the 
veteran apparently began to receive regular treatment for a 
psychiatric disorder in 1988, approximately 5 years after his 
discharge from service.  His service records associated with 
the claims file, however, show that in a May 1981 health 
clinic record, it was noted that the veteran's unit at the 
time made a request that the veteran undergo a psychiatric 
evaluation.  This was apparently prompted by the veteran seen 
to be talking to "ghosts" and exhibiting other unusual 
behavior, including locking and loading his weapon 
inappropriately.  It is not clear where or when this 
evaluation took place, although an August 1981 health clinic 
record shows that a mental status evaluation was accomplished 
at that time, and the veteran found to be within normal 
limits.  

The veteran has contended that the psychiatric care he was 
provided in 1981 took place at a hospital in Nuremberg, 
Germany.  Other records in the veteran's claims file 
establishes that there apparently is (or was at the time) a 
separate Army hospital in Nuremberg, Germany, and since the 
records mentioned in the preceding paragraph appear to have 
been generated at an Army health clinic in Amberg, Germany, 
it is unclear whether all potential sources of evidence of 
the veteran's in-service psychiatric treatment have been 
searched.  Accordingly, it will be necessary to return this 
case to the regional office (RO) in order to have a search 
conducted for any psychiatric treatment records that may 
exist for the veteran from this Nuremberg hospital.  

On this same subject, the veteran has also contended that he 
received psychiatric care at the Army hospital in Fort 
Benjamin Harrison, Indiana in 1982 and/or 1983.  The 
currently available evidence does not make clear whether the 
mental health clinic records from this Army hospital during 
this period of time have been searched.  That search will 
also have to be accomplished before a final determination is 
made in this case.  

Moreover, the veteran indicated to those private health care 
professionals who have treated him since service that he also 
had psychiatric care prior to his military service, in 1974 
in Bangkok, Thailand.  This apparently took place while the 
veteran was living with his father who was in the military 
service at the time and stationed in Bangkok.  If such 
treatment actually was provided, it was presumably given by 
the U.S. military to the veteran as a dependent, and any 
record of it would likely be associated with the records of 
the veteran's father, since he would have been the sponsor of 
the veteran at that time.  Accordingly, the service medical 
records of the veteran's father should searched for any 
records relating to psychiatric treatment of the veteran in 
1974. 

Finally, it is observed that the reason for the veteran's 
service discharge was his "Unsatisfactory Performance."  In 
light of the veteran's claimed in-service psychiatric 
treatment as well as his confirmed post service psychiatric 
treatment, the Board believes that the veteran's service 
personnel records should be obtained in connection with this 
claim since these records could reflect a pattern of behavior 
which could be significant in light of the veteran's 
subsequent diagnosis.  These records will also help to fix 
the dates of the veteran's service in Germany and at Fort 
Benjamin Harrison, so that a more efficient search may be 
made of the records of the US Army hospitals at those 
locations. 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following action:  

1.  The RO should contact the appropriate agency 
and attempt to obtain the veteran's service 
personnel records, and any mental health clinic 
records relating to the veteran from the US Army 
Hospital in Nuremberg, Germany in 1981 and 1982, as 
well as any mental health clinic records relating 
to the veteran from the US Army Hospital at Fort 
Benjamin Harrison, Indiana between 1982 and 1983.  
(The veteran's service personnel records will 
presumably show the specific dates the veteran 
served in Germany, and at Ft. Benjamin Harrison, so 
that more precise dates of when the veteran would 
have been treated at these locations may be 
ascertained.)  

2.  The RO should also attempt to obtain the US Air 
Force service medical records of the veteran's 
father, [redacted], who would have been the 
veteran's sponsor for the psychiatric treatment the 
veteran claimed to have received at a US military 
installation in Bangkok, Thailand in 1974, and 
whose records would presumably contain those 
relating to the veteran from that time.  

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, and the implementing regulations are fully 
complied with and satisfied.  

4.  Upon completion of the above, the RO should 
review the evidence of record, conduct any further 
development as may be logically indicated as a 
result of evidence obtained as a consequence of 
this Remand, and enter its determination with 
respect to the veteran's appeal.  In doing so, the 
RO should be mindful of the provisions of 38 C.F.R. 
§ 3.156(c) regarding new and material evidence that 
consists of supplemental reports from the service 
department.  In any event, if the decision reached 
remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue remaining on appeal.  After a 
reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review.

Although no further action by the veteran is necessary unless 
he receives notice, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


